DETAILED ACTION
Nozzle for Cleaner
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-11-2022 has been entered.
 Response to Amendment
The amendments filed 4-11-2022 has been entered. Claims 1-30 are currently pending and have been examined. The previous 112 rejection previously set forth in the Final Office action mailed 10-12-2021 has been withdrawn.  The previous 102 and 103 rejections have updated due to applicant amendments 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, 18, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO2011/005027 A2) in view of Kim (KR101595727B1).
Regarding claim 1, Jung teaches a housing (main body 30, figure 1);
a rotation cleaning unit (combined mop rotating plate 380 and mop 390, figures 10-12) rotatably disposed under the housing, the rotation cleaning unit comprising a mop (mop 390, figure 12)  configured to clean a floor and a rotation plate coupled to the mop;
a driving device (mop rotation unit 360, figures 5-6) disposed in the housing and comprising a motor (drive motor 361, figure 5-6) configured to drive the rotation cleaning unit; and
wherein the mop comprises:
a floor cleaning portion (inner cleaning surface 391a and edge portion 392, figure 15);
an attaching portion (Jung discloses that the mop 390 is attached rotating plate 380 through Velcro tape 381 shown in figure 12 which is done through a Velcro cloth layer 391c) disposed above the floor cleaning portion ( friction fiber layer 391a)  and configured to be attached to the rotation plate; and
an upper absorbing portion (sponge layer 391b, figure 15; Jung discloses a sponge layer so that moisture stays long) disposed above the floor cleaning portion and at least partially overlapping the attaching portion, and
an attaching portion (Velcro cloth layer 391c attaches to Velcro taping 381) disposed along a radially outer side of the upper absorbing portion so as to be attached to the rotation plate, at least a portion of the attaching portion being sewn to overlap the upper absorbing portion in a vertical direction (see figures 12 and 13, the attaching portion 391c corresponds to Velcro taping 381 which is disposed radially shown in figure 12 and fasten with protruding pins 382) .
Jung fails to teach a water tank mounted on the housing and configured to store water to be supplied to the rotation cleaning unit
Kim teaches a water (washing water tank 60, figure 5) mounted on the housing (lower head 24, figure 2)  and configured to store water to be supplied to the rotation cleaning unit ( Kim discloses washing tank 60 stores washing water which is then supplies water to rotary member 40 and wet cloth 50 by  supply pipe 61 to clean floors).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Jung to include the teachings of Kim so Jung’s assembly has a water tank mounted on the housing to store water and supply water so that upper absorbing portion can absorb the water so that the floor cleaning portion. This modification would allow the floor cleaner to clean more efficiently by directly spraying water on to the mop.  
Regarding claim 2, modified Jung teaches the mop further comprises a center opening formed through a center of the floor cleaning portion and a center of the upper absorbing portion (see figure 14).
Regarding claim 3 modified Jung teaches a guide rib guiding attachment disposed on the rotation plate (mop rotating plate 380, figure 10), and when the mop is attached to the rotation plate, the guide rib is positioned at the center opening (see annotated figure 10).

    PNG
    media_image1.png
    537
    578
    media_image1.png
    Greyscale

Regarding claim 4, modified Jung teaches a plurality of sewing lines (sewing line 393, figures 13a -17) disposed on the mop, the plurality of sewing lines crossing each other in cross shapes (Jung discloses that the shape of the sewing line 393 is not limited to a specific cross shape), and wherein crossing centers of the plurality of sewing lines are positioned at a center portion of the mop.
Regarding claim 10, modified Jung teaches the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section (Jung discloses that edge portion 392 has thickness thicker than that of the inner cleaning surface 391).
Regarding claim 11, modified Jung teaches the first section and the second section are formed in at least one of a straight shape or a curved shape, and the first section and the second section are alternately arranged (see curved shape edge portion 392, figure 15).
Regarding claim 12, modified Jung teaches a width of the first section is larger than a width of the second section (see figures 13b, 15)
Regarding claim 13,  Jun discloses the use of using microfiber and use of woven fabric which could be made from polyester.
Regarding claim 14, modified Jung teaches an area of the first section (inner cleaning surface 391a) is larger than an area of the second section (see edge portion 392 figures 13a - 17
Regarding claim 21, modified Jung teaches at least a portion of the upper absorbing portion (sponge layer 391b, figure 15) is positioned radially inward than the attaching portion (see Velcro cloth layer 391c, figure 15) , and
wherein at least a portion of the attaching portion is positioned radially outward than the upper absorbing portion (see figure 15). ). 
Regarding claim 22, modified Jung teaches an outer edge of the upper absorbing portion (see sponge layer 391b figure 15)  is configured to vertically overlap an inner edge of the attaching portion and be sewn (Jung discloses sewing line 393 bonds the different layers together)  with the attaching portion (Velcro cloth layer 391c, figure 15).
Regarding claim 23, modified Jung teaches wherein the rotation plate (mop rotating plate 380, figure 12) is provided with attachment means (tape coupling portion 381, figure 12)  for attaching the mops on a lower surface of the rotation plate (figure 11).
Regarding claim 24, modified Jung teaches a water discharge port (see water supply pipe 61 of Kim figure 4)  provided on a bottom wall of the housing (lower head 24, figure 2)  and discharging the water of the water tank to an outside of the housing , and wherein the water discharge port is located over the upper absorbing portion (see figures 3-5).
Regarding claim 25, modified Jung teaches wherein the attachment means are disposed radially outward (see figure 12 of Jung) than the water discharge port (see water supply pipe 61 of Kim, figure 5) based on a rotation center of the rotation plate.
Regarding claim 26, modified Jung teaches wherein the rotation plate includes a water passage hole (flow path 46 of figures 6-7 of Kim) through which water discharged from the water discharge port passes ( Kim discloses that washing water supplied from the washing water supply pipe 61 flows toward flow path 46).
Regarding claim 27 modified Jung teaches wherein the water passage hole (flow path 46 of figures 6-7 of Kim which is positioned close to the center of rotation center) is disposed radially inward than the attaching portion based on a rotation center of the rotation plate.
Regarding claim 28, modified Jung teaches wherein the rotation plate (mop rotating plate 380, figures 6-10 ) further includes a contact rib (see annotated figure below) disposed on the lower surface of the rotation plate and formed to protrude downward, and wherein the contact rib is disposed radially outward than the water passage hole (flow path 46, of figures 6-7 of Kim) based on the rotation center of the rotation plate.

    PNG
    media_image2.png
    495
    635
    media_image2.png
    Greyscale

Regarding claim 29, modified Jung teaches wherein the contact rib is disposed radially inward than the attaching portion ( connection between 381 and layer 391c) based on the rotation center of the rotation plate (see annotated figure 10 above and figure 12 of Jung).
Regarding claim 30, modified Jung teaches wherein the attaching portion (see figure 12) is disposed radially outward than the water discharge port (water supply pipe 61 of Kim see figure 5-7 is placed closed to center) based on a rotation center of the rotation plate.
Regarding claim 18, it is noted that claim 1 and claim 18 share similar technical features therefore the same rejection applies. Additionally Jung teaches an edge sewn portion (see sewing line 393 section in figures 13-17)  surrounding a plurality of edges of the attaching portion and the floor cleaning portion (see figure 15, sewing line 393, Jung discloses sewing line 393 bonds the layers).
Claims 5-6,15-17 ,20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO2011/005027 A2) in view of Kim (KR101595727B1) as applied to claims 1 and 18 above, and further in view of Park (KR 101654015 B1).
Regarding claim 5, Jung as modified by Kim in claim 1 teaches all limitations stated above except the attaching portion is ring-shaped, and an outer diameter of the upper absorbing portion is larger than an inner diameter of the attaching portion.
Park teaches a ring shape design for a mop (figure 8, Park specifically discloses a ring-shaped band).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Jung  so that the mop’s attaching portion is ring-shaped, and an outer diameter of the upper absorbing portion is larger than an inner diameter of the attaching portion. This modification would help with allowing device’s mop to be attached more efficiently to rotation plate and cleaning efficiency. Even further, pursuant MPEP 2144.04 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of attaching portion absent persuasive evidence that the particular configuration (i.e. changes in shape) is significant.
Regarding claim 6, modified Jung teaches wherein a portion of the attaching portion is positioned over the upper absorbing portion (when attached to rotation plate the attaching portion is positioned over upper absorbing portion).
Regarding claim 15, Jung as modified by Kim in claim 1 fails to teach wherein the mop further comprises a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion.
Park teaches a water absorbing pad (water absorbing pad 231, figure 7) included with mop (that functions same as water absorbing portion of instant application which is to absorb water).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Jung to include water absorbing pad taught by Park so that a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion. This modification would increase the absorbing abilities of the mop.
Regarding claim 16, Jung as modified in claim 15 teaches herein the mop further comprises a center opening formed through the upper absorbing portion, the water absorbing portion, and the floor cleaning portion (figure 14).
Regarding claim 17, Jung as modified in claim 15 teaches wherein a portion of the attaching portion is in contact with the water absorbing portion and another portion of the attaching portion is in contact with the upper absorbing portion (since water absorbing portion is positioned between upper absorbing portion and floor cleaning portion which shown in figure 15 of Jung a portion can be above and below attaching portion then it would contact attaching portion)
Regarding claim 20, Jung as modified by Kim in claim 18 fails to disclose a wherein the mop further comprises a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion.
Park teaches a water absorbing pad (water absorbing pad 231, figure 7) included with mop (that functions same as water absorbing portion of instant application which is to absorb water).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Jung to include water absorbing pad taught by Park so that a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion. This modification would increase the absorbing abilities of the mop.
Claims 7-9,19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO2011/005027 A2) in view of Kim (KR101595727B1)  as applied to claims 1 and 18 above, and further in view of Lee (US 6792648B2).
	Regarding claim 7, Jung as modified by Kim in claim 1 fails to disclose wherein the upper absorbing portion and at least a portion of the floor cleaning portion are made of a same material.
	Lee teaches portions of a mop for a cleaner can be made from same material. (Lee discloses it is preferable that the protruding lines 61 are made of the fabric identical to the fabric of the body 61 c.)
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Jung so that the portions of the mop can be made from the same material. This modification would help when manufacturing the mop reducing waste material since the same material can used in other places.

Regarding claim 8, modified Jung teaches modified Jung teaches the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section (Jung discloses that edge portion 392 has thickness thicker than that of the inner cleaning surface 391).
Regarding claim 9 modified Jung teaches wherein the upper absorbing portion and the first section are made of a same material.
Regarding claim 19, Jung as modified by Kim in claim 18 fails to disclose wherein the upper absorbing portion and at least a portion of the floor cleaning portion are made of a same material.
	Lee teaches portions of a mop for a cleaner can be made from same material. (Lee discloses it is preferable that the protruding lines 61 are made of the fabric identical to the fabric of the body 61 c.)
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Jung so that the portions of the mop can be made from the same material. This modification would help when manufacturing the mop reducing waste material since the same material can used in other places.
Response to Arguments
Applicant’s arguments see pages 7-6, filed 4-11-2022 with respect to the rejection(s) of claim(s) 1 and 18 and their dependent claims under 35 U.S.C.102 and 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723